            Case 6:20-cv-00656-ADA Document 1 Filed 07/20/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


  EVOLVE INTERACTIVE LLC,

                Plaintiff                            Case No. 6:20-cv-00656


                v.                                   JURY TRIAL DEMANDED


  STARWOOD HOTELS & RESORTS
  WORLDWIDE, LLC,

                Defendant


                                     COMPLAINT

       For its Complaint, Evolve Interactive LLC ("Evolve"), by and through the

undersigned counsel, alleges as follows:

                                    THE PARTIES

       1.      Evolve is a Texas limited liability company with a place of business

located at 312 W. 8th Street, Dallas, Texas 75208.

       2.      Defendant Starwood Hotels & Resorts Worldwide, LLC is a Maryland

company, with, upon information and belief, a place of business located at 10400

Fernwood Road, Department 955.23, Bethesda, Maryland 20817.

       3.      Defendant was formerly known as Starwood Hotels & Resorts Worldwide,

Inc.

       4.      Defendant has registered with the Texas Secretary of State to conduct

business in Texas.
            Case 6:20-cv-00656-ADA Document 1 Filed 07/20/20 Page 2 of 4




                                JURISDICTION AND VENUE

       5.      This action arises under the Patent Act, 35 U.S.C. § 1 et seq.

       6.      Subject matter jurisdiction is proper in this Court under 28 U.S.C.

§§ 1331 and 1338.

       7.      Upon information and belief, Defendant conducts substantial business in

this forum, directly or through intermediaries, including: (i) at least a portion of the

infringements alleged herein; and (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct and/or deriving substantial revenue from goods and

services provided to individuals in this district.

       8.      Venue is proper in this district pursuant to § 1400(b).

                                  THE PATENT-IN-SUIT

       9.      On June 27, 2006, U.S. Patent No. 7,068,596 (the "'596 patent"), entitled

"Interactive Data Transmission System Having Staged Servers," was duly and lawfully

issued by the U.S. Patent and Trademark Office. A true and correct copy of the '596

patent is attached hereto as Exhibit A.

       10.     Evolve is the assignee and owner of the right, title and interest in and to

the '596 patent, including the right to assert all causes of action arising under said

patent and the right to any remedies for infringement of it.

             COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,068,596

       11.     Evolve repeats and realleges the allegations of paragraphs 1 through 10

as if fully set forth herein.

       12.     Without license or authorization and in violation of 35 U.S.C. § 271(a),

Defendant is liable for infringement of at least claim 24 of the '596 patent by making,



                                              2
           Case 6:20-cv-00656-ADA Document 1 Filed 07/20/20 Page 3 of 4




using, importing, offering for sale, and/or selling, systems and methods for interactively

controlling from one of a plurality of network devices a flow of audio visual data from a

central server to the network device, including, but not limited to, IPTV (the "Accused

Instrumentality"), because each and every element is met either literally or

equivalently.

      13.       Upon information and belief, Defendant installed, used and tested the

Accused Instrumentality in its hotels in the United States, directly infringing one or

more claims of the '596 patent.

      14.       The Accused Instrumentality satisfies each and every element of each

asserted claim of the '596 patent, either literally or under the doctrine of equivalents.

An exemplary preliminary claim chart illustrating infringement of claim 24 is attached

hereto as Exhibit B, and incorporated herein by reference.

      15.       Evolve is entitled to recover from Defendant the damages sustained by

Evolve as a result of Defendant's infringement of the '596 patent in an amount subject

to proof at trial, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                     JURY DEMAND

      Evolve hereby demands a trial by jury on all issues so triable.

                                  PRAYER FOR RELIEF

      WHEREFORE, Evolve requests that this Court enter judgment against

Defendant as follows:

      A.        An adjudication that Defendant has infringed the '596 patent;




                                             3
            Case 6:20-cv-00656-ADA Document 1 Filed 07/20/20 Page 4 of 4




       B.      An award of damages to be paid by Defendant adequate to compensate

Evolve for Defendant's past infringement of the '596 patent and any continuing or

future infringement through the date such judgment is entered, including interest,

costs, expenses and an accounting of all infringing acts including, but not limited to,

those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an

award of Evolve's reasonable attorneys' fees; and

       D.      An award to Evolve of such further relief at law or in equity as the Court

deems just and proper.




Dated: July 20, 2020                 Respectfully submitted,

                                     /s/ Raymond W. Mort, III
                                     Raymond W. Mort, III
                                     Texas State Bar No. 00791308
                                     raymort@austinlaw.com

                                     THE MORT LAW FIRM, PLLC
                                     100 Congress Ave, Suite 2000
                                     Austin, Texas 78701
                                     Tel/Fax: (512) 865-7950


                                     Richard C. Weinblatt
                                     (pro hac vice application to be filed)
                                     weinblatt@swdelaw.com

                                     STAMOULIS & WEINBLATT LLC
                                     800 N. West Street, Third Floor
                                     Wilmington, DE 19801
                                     Tel: (302) 999-1540
                                     Fax: (302) 762-1688


                                     ATTORNEYS FOR PLAINTIFF



                                               4
